Case 4:19-cr-00363 Document1 Filed on 05/15/19 in TXSD Page 1 of 4

UNITED STATES DISTRICT COURT Southey erates Courts
FILED
SOUTHERN DISTRICT OF TEXAS MAY 15 2019
HOUSTON DIVISION David J. Bradley, Clerk of Court
UNITED STATES OF AMERICA §
§
v. §
§ CRIMINAL NO. 19- 3 65

ALDO ROGOBERTO GUERRA-GUEVARA §
AKA Primo, AKA Servando, §
JOSE GUILLERMO RAMIREZ §
AKA Tio, §
ALDO FERNANDO SOTO, §
ELUID ALEJANDRO RODRIGUEZ GARCIA §
AKA Borrachon, §
ALEJANDRO VALENZUELA-RAZO, §
HERMES TOMASICHI-LEDEZMA §
AKA SF, §
SILVANO ADAME JR. §
INDICTMENT

THE GRAND JURY CHARGES THAT:
COUNT ONE

(Conspiracy to Possess With Intent to Distribute Controlled Substance)
From in or about October 2018, and continuing through at least February 2019, in the

Southern District of Texas and elsewhere Defendants,

ALDO ROGOBERTO GUERRA-GUEVARA, aka Primo, aka Servando,
JOSE GUILLERMO RAMIREZ, aka Tio,
ALDO FERNANDO SOTO,
ELUID ALEJANDRO RORIGUEZ GARCIA, aka Borrachon,
ALEJANDRO VALENZUELA-RAZO,
HERMES TOMASICHI-LEDEZMA, aka SF, and
SILVANO ADAME JR.,

did knowingly and intentionally conspire and agree with each other and with other persons known

and unknown to the Grand Jurors to possess with intent to distribute a controlled substance. This
Case 4:19-cr-00363 Document1 Filed on 05/15/19 in TXSD Page 2 of 4

offense involved a quantity of at least 5 kilograms of a mixture containing cocaine, a Schedule II
controlled substance.

In violation of Title 21, United States Code, Sections 846, 841(a)(1) and 841(b)(1)(A).

COUNT TWO
(Conspiracy to Launder Monetary Instruments)
From in or about October 2018, and continuing through at least February 2019, in the

Southern District of Texas and elsewhere Defendants,

-ALDO ROGOBERTO GUERRA-GUEVARA, aka Primo, aka Servando,
JOSE GUILLERMO RAMIREZ, aka Tio,
ALDO FERNANDO SOTO,
ELUID ALEJANDRO RORIGUEZ GARCIA, aka Borrachon,
ALEJANDRO VALENZUELA-RAZO,
HERMES TOMASICHI-LEDEZMA, aka SF, and
SILVANO ADAME JR.,
did knowingly and intentionally combine, conspire, confederate, and agree with each other and
with other persons known and unknown to the Grand Jurors to transport, transmit, and transfer,
and attempt to transport, transmit, and transfer monetary instruments and funds involving the
proceeds of specified unlawful activity, to wit: the manufacturing, importation, sale and
distribution of a controlled substance and possession with intent to distribute a controlled substance
as detailed in this Indictment and in violation of the Controlled Substances Act, knowing that such
transportation, transmission, and transfer was designed in whole or in part to conceal and disguise
the nature, location, source, ownership, and control of the proceeds of specified unlawful activity.

In violation of Title 18, United States Code, Sections 1956(a)(1)(B) and (h).

NOTICE OF CRIMINAL FORFEITURE
[Title 21, United States Code, Section 853]

Pursuant to Title 21, United States Code, Section 853, the United States gives notice to the

defendants
Case 4:19-cr-00363 Document1 Filed on 05/15/19 in TXSD Page 3 of 4

ALDO ROGOBERTO GUERRA-GUEVARA, aka Primo, aka Servando,
JOSE GUILLERMO RAMIREZ, aka Tio,
ALDO FERNANDO SOTO,
ELUID ALEJANDRO RORIGUEZ GARCIA, aka Borrachon,
ALEJANDRO VALENZUELA-RAZO,
HERMES TOMASICHI-LEDEZMA, aka SF, and
SILVANO ADAME JR.,

that upon conviction of the conspiracy as charged in Count One in this Indictment, the following
is subject to forfeit:

(1) all property constituting, or derived from, any proceeds obtained, directly or indiréctly,
as the result of such offense; and

(2) all property used or intended to be used, in any manner or part, to commit, or to facilitate
the commission of such offense.

Money Judgment
Defendants are notified that upon conviction, a money judgment may be imposed equal to
the total value of the property subject to forfeiture for which the defendant may be jointly and
severally liable. The amount of the money judgment for Count One is estimated to be, but is not
limited to, at least $12,000,000 for which the defendants may be jointly and severally liable.
Substitute Assets
Defendants are notified that in the event that property subject to forfeiture, as a result of
any act or omission of a defendant:
cannot be located upon exercise of due diligence;
has been placed beyond the jurisdiction of the Court;
has been transferred or sold to, or deposited with, a third party;
has been substantially diminished in value; or

has been commingled with other property which cannot be divided without
difficulty;

eao Ff
Case 4:19-cr-00363 Document1 Filed on 05/15/19 in TXSD_ Page 4 of 4

the United States will seek to forfeit any other property of the defendants up to the value of such

property pursuant to Title 21, United States Code, Section 853(p).

A TRUE BILL __

“

Original Signature on File

g_wo- —

FO@REPERSON OF THE GRAND JURY

 

RYAN K. PATRICK
UNITED STATES ATTORNEY
SOUTHERN DIST

  
   

EDWARD F. GALLAGHER
Assistant United States Attorneys
Southern District of Texas
